Citation Nr: 1520439	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-01 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to VA compensation under the provisions of 38 U.S.C. § 1151 for end-stage osteoarthritis of the right shoulder, status-post arthroplasty.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1967 to February 1971.  His military decorations include the Purple Heart Medal, which was awarded in recognition of wounds sustained in combat while serving in the Republic of Vietnam.  

This current matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Portland, Oregon, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to VA compensation under the provisions of 38 U.S.C. § 1151 for end-stage osteoarthritis of the right shoulder, status-post arthroplasty.

At an April 2014 hearing, the Veteran, accompanied by his representative, presented evidence and oral testimony in support of his claim before the undersigned traveling Veterans Law Judge, sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file.


FINDINGS OF FACT

1.  On August 24, 2007, the Veteran underwent a right shoulder hemiarthroplasty with acromioplasty at the Portland, Oregon, VA Medical Center.

2.  The preponderance of the competent medical evidence supports a finding that the Veteran sustained additional disability, manifested by end-stage osteoarthritis of his right shoulder, which ultimately stemmed from VA treatment for a right shoulder hemiarthroplasty with acromioplasty on August 24, 2007, which was due to lack of proper skill and error in judgment on the part of the VA.




CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for end-stage osteoarthritis of his right shoulder that originated from surgery for a right shoulder hemiarthroplasty with acromioplasty on August 24, 2007, at the Portland, Oregon, VA Medical Center, have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be further discussed below, the Veteran's claim of entitlement to § 1151 compensation for end-stage osteoarthritis of his right shoulder associated with surgery for a right shoulder hemiarthroplasty with acromioplasty on August 24, 2007, at the Portland, Oregon, VA Medical Center is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)) with regard to this claim is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thusly, there is no need to engage in any analysis with respect to whether the requirements of the VCAA and VA's duties to notify and assist have been satisfied concerning this appeal.

Well prior to the Veteran's current claim, 38 U.S.C. § 1151 was amended by the United States Congress, effective October 1, 1997.  See § 422(a) of PL 104-204.  The purpose of the amendment was, in effect, to overrule the United States Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which held that no showing of negligence was necessary for claims of recovery under § 1151.  In pertinent part, Section 1151, as amended, reads as follows:



Compensation under this Chapter and dependency and indemnity compensation under Chapter 13 of this Title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and - 

(1)  the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A)  carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B)  an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1)  Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider . . .

(2)  Events not reasonably foreseeable.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

38 C.F.R. § 3.361(d).

The relevant facts are as follows: prior to August 2007, the Veteran had a history of arthroscopic surgery to his right shoulder to treat adhesions, impingement syndrome, rotator cuff tear, and osteoarthritis.  On August 24, 2007, the Veteran underwent a right shoulder hemiarthroplasty with acromioplasty at the Portland, Oregon, VA Medical Center.  Subsequently, the Veteran continued to experience right shoulder pain that increased in severity to the point that it was reportedly worse than before his August 2007 arthroplasty.  He was referred by VA to Oregon Health Science University (OHSU) for treatment.  A December 2008 report from OHSU indicates that the prosthetic right shoulder joint implanted by VA in August 2007 used "an oversized head which [added] at least 6 [millimeters] to his native humeral head width.  [This] oversized head likely. . . increase[d] the joint reaction force on [his] natural glenoid [and his current right shoulder] pain is primarily due to the increased load on the glenoid."  A revision of the right shoulder arthroplasty was the advised therapeutic strategy and the Veteran underwent this procedure in January 2009 at OHSU.  

Thereafter, VA and OHSU records dated from January 2009 to August 2011 show that the January 2009 revised right shoulder arthroplasty began to repeatedly dislocate within the first year after its implantation.  The arthroplasty was deemed to have failed and the Veteran underwent another operation to remove and replace the failed prosthesis with a new, third prosthesis (a DePuy reverse shoulder arthroplasty) in April 2011.  Although no signs of infection were noted immediately after surgery, nine days afterwards a Proprionibacterium acnes infection was detected in the prosthetic joint.  The OHSU treatment reports note that this finding "was surprising to everybody" as "[p]ropionibacteria is a rare [prosthetic joint infection]."  The report characterized this as "a unique situation in that there was a mechanical mode of failure [regarding the January 2009 prosthesis] and the preoperative suspicion for infection was low [as there was] a negative preop workup [and] only because of. . . updated culture protocols was [the infection detected]."  The treating infectious disease physician opined that "I suspect that this infection probably has been there for a long time."  This infection posed a threat to the integrity of the Veteran's right shoulder joint and he was placed on an antibiotic regimen for several months, during which he was administered antibiotics via a peripherally inserted central catheter (PICC) line.     

Thereafter, the Veteran received treatment for his right shoulder from a private physician, Tom R. Norris, M.D.  Records from Dr. Norris show that in January 2012, the Veteran's infected third prosthesis was removed and a plastic humeral head arthroplasty spacer was inserted in its place while his antibiotic therapy continued.  The plan was to resolve the propionibacteria infection and then perform an operation to remove the plastic spacer from the shoulder and implant a new, fourth prosthesis.  In April 2012, this procedure was undertaken and the Veteran reportedly healed well and obtained good results.  (The records from Dr. Norris thereafter show that the Veteran suffered a falling injury and sustained a fracture of his distal right humerus in October 2013, which required internal fixation with surgical attachment of plates and screws.  Although this fracture is unrelated to the present claim for § 1151 compensation, it involved the upper arm bone to which the right shoulder prosthesis is attached.)    

Several important questions are raised by the record, as there appears to have been a chain of causation stemming from the initial right shoulder arthroplasty performed by VA in August 2007, and the subsequent treatment at OHSU on the referral of VA (and thusly with OHSU acting as VA's agent) for post-operative problems associated with the initial arthroplasty.  Accordingly, in August 2014 the Board referred this case for an opinion addressing the issue on appeal from an independent medical examiner (IME) uninvolved in this case.  The requested opinion was rendered in October 2014, and was based on the IME's complete and comprehensive review of the relevant record, with the directions to reconcile any conflicting prior opinions of record.  After discussion of the foregoing facts, the IME opinion states, in pertinent part, that:

[It] is at least as likely as not. . . that there was additional disability imposed by [the] first surgery [performed] at VA in August 2007.  [I]t did appear that the size of the [implanted prosthetic] head and [its] impact. . . on his joint was. . . responsible for additional disability on his shoulder [precipitating] his second surgery.

In my opinion, it is at least as likely as not that [the additional disability of the Veteran's right shoulder was] was due to lack of proper skill or error in judgment.

Based on the fact that [the Veteran acquired a Proprionibacterium acnes infection of his right shoulder joint] after [his third arthroplasty procedure performed in April 2011 at OHSU on referral by VA],. . . it is at least as likely as not that there was additional disability imposed on [t]his shoulder from that third arthroplasty. . . due to lack of proper skill or error in judgment.  

The Board has considered the evidence.  The above opinion very clearly states that within the context of the documented clinical history of the case, the Veteran sustained additional disability, manifested by end-stage osteoarthritis of his right shoulder, which ultimately stemmed from VA treatment for a right shoulder hemiarthroplasty with acromioplasty on August 24, 2007, which was due to lack of proper skill and error in judgment on the part of the VA.  The IME opinion also indicates that the third arthroplasty procedure performed in April 2011 at OHSU on referral by VA to correct the August 2007 arthroplasty also imposed additional disability on the Veteran's right shoulder, associated with a bacterial infection, which was attributed to a lack of proper skill or error in judgment on part of medical care providers acting as agents of VA.     

As such, the Board concludes that the end-stage osteoarthritis of the Veteran's right shoulder is additional disability that meets the statutory and regulatory criteria for compensation under 38 U.S.C. § 1151.  The claim for § 1151 compensation for the aforementioned additional disability is therefore granted.


ORDER

Compensation under 38 U.S.C. § 1151 for end-stage osteoarthritis of his right shoulder, originating from VA treatment for a right shoulder hemiarthroplasty with acromioplasty on August 24, 2007, at the Portland, Oregon, VA Medical Center, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


